Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (T213) Offering Period: May 10, 2013 – May 19, 2013 2 Year Digital Barrier Notes Linked to the S&P 500 ® Index, the Russell 2000 ® Index, and the Market Vectors Gold Miners ETF Return Profile • 2 year Digital Barrier Notes linked to the performance of the S&P 500 ® Index, the Russell 2000 ® Index, and the Market Vectors Gold Miners ETF. • If a Knock-In Event does not occur, the investor will be entitled to receive an amount equal to their principal plus the Fixed Payment Percentage at maturity. • If a Knock-In Event has occurred and the Final Level of the Lowest Performing Underlying is greater than or equal to its Initial Level, the investor will be entitled to receive an amount equal to their principal. • If a Knock-In Event has occurred and the Final Level of the Lowest Performing Underlying is less than its Initial Level, the investor will be exposed to the depreciation of the Lowest Performing Underlying and the amount at maturity that the investor will be entitled to receive will be less than the principal amount of the securities held and may be zero. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch. Trade Date: Expected to be May 20, 2013. Settlement Date: Expected to be May 23, 2013. Underlying: The S&P 500 ® Index, the Russell 2000 ® Index, and the Market Vectors Gold Miners ETF. Fixed Payment Percentage: Expected to be between 21.00% and 23.00% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, if (a) there is no Knock-In Event, then: the Fixed Payment Percentage; or (b) there is a Knock-In Event and (i)the Final Level is equal to or greater than its Initial Level, then: zero; or (ii) the Final Level is less than its Initial Level, then: [(Final Level – Initial Level)/Initial Level] of such Underlying. Knock-In Level: For each Underlying, expected to be approximately 55% of the Initial Level of such Underlying (to be determined on the Trade Date). Knock-In Event: A Knock-In Event occurs if the closing level of either Underlying is equal to or less than its Knock-In Level on any trading day during the Observation Period. Observation Period: The period from and excluding the Trade Date to and including the Valuation Date. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: May 20, 2015 Maturity Date: May 26, 2015 CUSIP: 22547Q2B1 Benefits • Offers a Fixed Payment Percentage at maturity if there is no Knock-In Event. • Reduced downside risk due to a 45% contingent buffer. Hypothetical Returns at Maturity Percentage Change in the Lowest Performing Underlying Underlying Return of the Lowest Performing Underlying (no KI Event occurs) (1) Redemption Amount per Principal Amount of Securities (no KI Event occurs) (1)(2) Underlying Return of the Lowest Performing Underlying (KI Event occurs) Redemption Amount per Principal Amount of Securities (KI Event occurs) 50% 22.00% $1220 0.00% $1000 40% 22.00% $1220 0.00% $1000 30% 22.00% $1220 0.00% $1000 20% 22.00% $1220 0.00% $1000 10% 22.00% $1220 0.00% $1000 0% 22.00% $1220 0.00% $1000 -20% 22.00% $1220 -20% $800 -30% 22.00% $1220 -30% $700 -40% 22.00% $1220 -40% $600 -50% N/A N/A -50% $500 -60% N/A N/A -60% $400 Assumes a Fixed Payment Percentage of 22.00% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 100% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • The return on the securities is affected by the Final Level of the Lowest Performing Underlying and the occurrence of a Knock-In Event. • The Redemption Amount will be based on the Underlying Return of the Lowest Performing
